4. Concentration and pluralism in the media in the European Union (
- Before the vote
(ES) I have asked to speak pursuant to Rule 166 of the Rules of Procedure, in relation to Rule 45(2) of the Rules of this House.
Rule 45(2) was recently amended to prohibit amendments to motions for resolutions contained in own-initiative reports.
The result, as we shall see in the forthcoming vote, is that if a Parliamentary group wishes to amend one line or one paragraph of an own-initiative report, it is required to table a completely separate alternative motion for a resolution where the only difference is one comma, or the insertion or deletion of a single word.
Perhaps at the time it seemed like a good idea when the rule was being amended but what is happening now is that it is making it difficult to reach agreements within this Chamber, and reaching agreements should be one of our main objectives. It is impossible to reach any agreement between political groups if the only thing we can do is table a separate text, as we will see in the vote shortly.
Mr President, I request that the amendment to Rule 45(2) be reviewed because the effect it is having is absurd and it is interfering with the political relationships between groups in this Chamber.
(Applause)
I must point out that the European Parliament, in its wisdom, took that decision.
(Objection by Mrs Pack)
I am afraid so, Mrs Pack, but that cannot be altered. In the meantime, we must adhere to the letter of the law.
(IT) Mr President, ladies and gentlemen, Mr Guardans should perhaps ask his group as it was one of the proponents of this rule. I should nevertheless like to say this: the report on which we are voting today, the Mikko report on concentration and pluralism in the media, is the first report which we are approving under this procedure, which prevents us from having a full debate, which prevents us from tabling amendments, on a day when there has been a serious, very serious, attack on freedom of expression in Italy, with the announcement of the sacking of 25 journalists from the only television channel over which Berlusconi does not at present hold sway. I think that the way in which we are debating these problems is also indicative of a lack of will in this House to introduce rules, laws or directives on media concentration and pluralism which are increasingly urgently needed in the European Union.
(Applause from the centre and the left)
Mr President, I would to thank everybody who contributed to this extremely important and high-profile report on media pluralism and concentration in the European Union. The report is about safeguarding democracy. We have tried to include everything that strengthens democracy in this report. That is why you should try to focus and think twice before you vote. What are you in favour of, and what are you opposing? We are sending this message to our citizens today. Please think.
(Applause)
on behalf of the PPE-DE Group. - (HU) Mr President, as shadow rapporteur for this topic, I would like to join those who say that this system is not good as it is. I would have liked to express the opinion of the People's Party in the Parliamentary debate, but, as shadow rapporteur, I was not given the floor.
I would like to ask why, if pluralism in the media is so important, pluralism of opinion is not so important? I would have liked to explain the fact that we do not agree on some things, but I was not given the floor. Of the whole Parliament, two people were allowed to speak on this topic; the rapporteur and the Commissioner. We absolutely must consider whether this system is good, because we are curious about each other's opinions, and this is called pluralism of opinion. Please, Mr President, help us to bring this to fruition.
(Applause from the right)
Ladies and gentlemen, I give Mr Cohn-Bendit leave to speak, but then we must proceed to the vote. We can draw the appropriate conclusions about the consequences of our own decision. If we have made a questionable decision, we have the right to amend it ourselves, but the amendment must be made in accordance with the proper procedures.
(DE) Mr President, this particular piece of nonsense you just referred to was adopted by the majority of this House in spite of our voting against it. It was your decision! Give your chairman hell now so that he gets it amended!
(Applause from the centre and left)
We do not really want to give anyone hell, but conclusions can be drawn if the majority of the House so wishes.
(IT) Mr President, ladies and gentlemen, I have no intention of looking in any detail at the inaccurate statements that Mrs Frassoni has made, but I feel that I must make one clarification to the House. In Italy, it is not President Berlusconi but other groups which own television channels. Mr President, in Italy, there are three state television channels: Rai 1, Rai 2 and Rai 3, there is the Mediaset group and then in Italy there is LA7 ...
(Protests from the centre and the left)
Ladies and gentlemen, there is no reason to get worked up. You took a decision.
If Parliament has taken a decision that the majority may deem to have been unwise, it can be changed. But a rule is observed until such time as it is amended. That is the principle we follow in Parliament.
(Applause)